­UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-14368 Titanium Metals Corporation (Exact name of registrant as specified in its charter) Delaware 13-5630895 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5reeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (972) 233-1700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined by Rule12b-2 of the Exchange Act). þ Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noþ Number of shares of common stock outstanding on November 2, 2012: 175,061,774 TITANIUM METALS CORPORATION INDEX Page Number PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – December 31, 2011; September 30, 2012 (unaudited) 2 Condensed Consolidated Statements of Income – Three and nine months ended September 30, 2011 and 2012 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income – Three and nine months ended September 30, 2011 and 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows – Nine months ended September 30, 2011 and 2012 (unaudited) 6 Condensed Consolidated Statement of Changes in Equity – Nine months ended September 30, 2012 (unaudited) 7 Notes to condensed Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures about Market Risk 27 Item 4.Controls and Procedures 27 PART II.OTHER INFORMATION Item 1.Legal Proceedings 28 Item 1A.Risk Factors 28 Item 6.Exhibits 28 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. - 1 - TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) December 31, September 30, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Marketable securities - Accounts and other receivables Notes receivable from affiliates Inventories Refundable income taxes Deferred income taxes Other Total current assets Marketable securities Notes receivable from affiliates Property and equipment, net Deferred income taxes Other Total assets $ $ See accompanying Notes to Condensed Consolidated Financial Statements. - 2 - TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) December 31, September 30, LIABILITIES AND EQUITY (Unaudited) Current liabilities: Accounts payable $ $ Accrued and other current liabilities Income taxes payable Current maturities of long-term debt - Total current liabilities Long-term debt Accrued OPEB cost Accrued pension cost Deferred income taxes Other Total liabilities Equity: TIMET stockholders’ equity: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total TIMET stockholders’ equity Noncontrolling interest in subsidiary Total equity Total liabilities and equity $ $ Commitments and contingencies (Note 13) See accompanying Notes to Condensed Consolidated Financial Statements. - 3 - TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share data) Three months ended September 30, Nine months ended September 30, (Unaudited) Net sales $ Cost of sales Gross margin Selling, general, administrative and development expense Other income, net Operating income Other non-operating income (expense), net ) Income before income taxes Provision for income taxes Net income Noncontrolling interest in net income of subsidiary Net income attributable to TIMET stockholders $ Basic and diluted earnings per shareattributable toTIMETstockholders $ Weighted average shares outstanding: Basic Diluted Cash dividends per common share $ See accompanying Notes to Condensed Consolidated Financial Statements. - 4 - TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In millions) Three months ended September 30, Nine months ended September 30, (Unaudited) Net income $ Other comprehensive (loss) income, net of tax: Currency translation adjustment ) ) Unrealized (loss) gain on marketable securities ) ) ) Pension plans OPEB plan ) ) ) Total other comprehensive (loss) income ) ) Comprehensive income Comprehensive (loss) income attributable tononcontrolling interest ) Comprehensive incomeattributable to TIMETstockholders $ See accompanying Notes to Condensed Consolidated Financial Statements. - 5 - TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Nine months ended September 30, (Unaudited) Cash flows from operating activities: Net income $ $ Depreciation and amortization Gain on settlement ) - Deferred income taxes Other, net Change in assets and liabilities: Receivables ) ) Inventories ) ) Accounts payable and accrued liabilities ) Income taxes ) Other, net ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Marketable securities: Purchases of affiliate securities ) - Purchases of mutual funds and other ) ) Proceeds from sale of mutual funds and other Notes receivable from affiliates: Loans ) ) Collections of principal payments Other, net ) Net cash used in investing activities ) ) Cash flows from financing activities: Indebtedness: Borrowings - Repayments - ) Treasury stock purchases ) ) Dividends paid: Common stock ) ) Noncontrolling interest in subsidiary ) - Other, net ) ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash ) Net cash used during period ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash paid for: Income taxes $ $ Interest See accompanying Notes to Condensed Consolidated Financial Statements. - 6 - TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) (In millions) TIMET stockholder’s equity Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss Treasury stock Non-controlling interest Total Balance at December 31, 2011 $ ) $
